United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2019
                                   ___________

Theodis Brown, Sr.,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
John E. Potter, Postmaster General,    *
United States Postal Service,          *
                                       *
             Appellees.                * [UNPUBLISHED]
                                  ___________

                             Submitted: July 5, 2007
                                Filed: July 6, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Theodis Brown, Sr., appeals the district court’s1 adverse grant of summary
judgment in his action alleging employment discrimination. Having carefully
reviewed the record, we find no basis for reversal. See Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (de novo standard of review). We also conclude that
the district court did not abuse its discretion in denying Brown’s motion for
reconsideration. See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (abuse-of-


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
discretion standard of review). Accordingly, we affirm. In addition, Brown’s motion
to strike is denied. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-